Citation Nr: 1728898	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to September 13, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active service from August 1969 to September 1975, from February 1979 to May 1979, and from October 1984 to April 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The January 2012 rating decision granted service connection for a bilateral hearing loss disability and assigned a noncompensable evaluation.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, neither the record nor the Veteran raise the claim of a TDIU.  Accordingly, the TDIU claim is not before the Board as a component of his claim for an increased evaluation.  Id.

The Veteran initially requested a Board hearing in this appeal.  In a March 2017 correspondence, the Veteran withdrew his request for a hearing, choosing to have the Board proceed with deciding his claims.


FINDINGS OF FACT

1.  In a January 17, 2017 statement, the Veteran indicated that he wished to withdraw his appeal on the issue of the evaluation of posttraumatic stress disorder.

2.  A bilateral hearing loss disability was manifest by hearing loss of no worse than a Level III rating in each ear.





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal of the issue of the evaluation of posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument

Evaluation of Posttraumatic Stress Disorder (PTSD)

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, in a January 2017 statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of the evaluation of PTSD.  The Veteran then submitted a March 2017 statement reiterating this withdrawal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of the evaluation of PTSD.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

Evaluation of Bilateral Hearing Loss

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss disability.  He filed his claim for service-connection benefits connected with this disability in October 2010.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On this record, an October 2010 private audiological examination recorded pure tone thresholds, in decibels as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
55
75
75
53.75
LEFT
20
35
65
65
46.25

His speech discrimination scores were 72 percent in the right ear and 88 percent in the left ear.  However, the CNC test was not used, a different test was specified.  There was not an exceptional pattern of hearing loss in either ear, thus precluding use of Table VIa.  Because the CNC test was not used, the October 2010 examination is not usable for rating purposes.  

A January 2011 VA audiological examination (for treatment purposes) recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
55
80
90
60
LEFT
20
40
70
75
51.25

Speech recognition was 80 percent in each ear, thus precluding use of Table VIa.  However, the CNC test was not used.  Instead, the CIDW-22 test was used.  There were no exceptional patterns of hearing impairment.  Because the CIDW-22 test was used instead of the CNC test, the audiogram is not usable for rating purposes.  

An April 2011 VA audiological examination (for compensation) recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
55
75
85
57.5
84
LEFT
20
35
60
65
45
88

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and a Level II hearing loss in the left ear.  The audiogram did not show an exceptional pattern of hearing loss.  Where hearing loss is at Level III in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  At the examination, the Veteran described difficulty understanding soft spoken people, people who were far away, people who spoke with accents, and understanding people in crowds.  

An April 2013 VA audiological examination (for treatment purposes) recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
60
75
90
60
LEFT
25
45
70
75
53.75

Neither ear possesses an exceptional hearing pattern from this audiogram.  The Veteran's speech recognition was 64 percent in the right ear and 76 percent in the left ear.  The speech recognition test was specified as the CIDW-22 test, and not the Maryland CNC test.  Therefore this audiogram is not usable in rating the Veteran's hearing loss.  

A July 2016 VA audiological examination (for treatment purposes) recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:



HERTZ

1000
2000
3000
4000
Avg
RIGHT
25
75
95
105
75
LEFT
25
60
75
95
64

An exceptional pattern of hearing loss is demonstrated in the right ear.  Using Table VIa, there is Level VI hearing loss in the right ear.  The Veteran's word recognition was 56 percent in the right ear and 44 percent in the left ear.  However, the word recognition test was specified as being CIDW-22, and not Maryland CNC.  It is not possible to determine if Table VIa is more favorable and the left ear cannot be rated because the CNC test was not used.  Additionally, the examiner stated that the results were not adequate for rating purposes.  Therefore, the July 2016 audiogram is not usable in rating this claim.  

A September 2016 VA audiological examination (for compensation purposes) recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
65
85
95
67.5
84
LEFT
20
65
75
85
61.25
84

Applying these results to Table VI yields a finding of Level III hearing loss in each ear.  Where hearing loss is at Level III in each ear, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

Other audiograms are of record, however, they are outside of the appeal period, which began in October 2010.  The Board also notes that in a March 27, 2017 statement from the Veteran, which helpfully summarizes the evidence and procedural posture, the Veteran reported that there was a December 17, 2010 VA examination by QTC medical services.  The Veteran does not report the April 2011 VA examination by QTC medical services.  The Board, therefore, finds that the Veteran erred in reporting the date of the April 2011 VA examination by QTC medical services.

Based on the foregoing, the Board finds that a higher evaluation is not warranted.  In reaching this conclusion, the Board has determined that the VA medical examinations which result in a noncompensable rating carry more probative weight than the VA treatment examinations, because the VA treatment examinations do not use the Maryland CNC speech discrimination test as prescribed by 38 C.F.R. § 4.85(a).  Instead, they use the CIDW-22 speech discrimination test.  Furthermore, the examination reports show in the comments "not adequate for rating purposes."  Although the private examination would warrant a 10 percent evaluation, the CNC test was not used, a different test was specified.  Accordingly, it is given little probative weight.  The Veteran's lay statements as to his symptoms are not competent evidence of hearing loss as it conforms to VA rating criteria.  Therefore, the preponderance of the credible evidence is against an increased evaluation.

All the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing speech, which causes difficulties functioning in social and occupational environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

The appeal as to the issue of the evaluation of PTSD is dismissed.

A compensable evaluation for a bilateral hearing loss disability is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


